451 So. 2d 439 (1984)
Willie James HUGHLEY, alias
v.
STATE of Alabama.
7 Div. 213.
Court of Criminal Appeals of Alabama.
May 22, 1984.
Walden M. Buttram of Finlayson & Buttram, Gadsden, for appellant.
Charles A. Graddick, Atty. Gen., and Jean Williams Brown, Asst. Atty. Gen., for appellee.
TYSON, Judge.
Willie James Hughley was indicted for the intentional killing of his wife, Mary Etta Aaron Hughley, in violation of § 13A-6-2. Hughley was found guilty of murder by the jury, and the trial judge set sentence at life imprisonment in the penitentiary.
We pretermit a statement of the evidence because of error which occurred during the trial court's oral charge.

I
The following portion of the record is taken from the trial court's oral charge to the jury.

*440 "I would further charge you, ladies and gentlemen of the jury, that a person commits the crime of Murder if he causes the death of another person and in performing the act or acts which causes the death of the person, he intends to kill that person; or: if, under the circumstances manifesting extreme indifference to human life, he recklessly engages in conduct which creates a grave risk of death to a person other than himself, and thereby causes the death of another person." (R. 85).
Defense counsel objected to this charge on "reckless murder" because the indictment charged "intentional murder". We must reverse this case on the grounds set out in Ex Parte Washington, [1984] 448 So. 2d 404 (Ala.1984). In that opinion, the Alabama Supreme Court held that an accused has a right to be informed of the charges against him, and that it is error for the trial judge to charge on "reckless murder" unless the indictment specifically contains a "reckless murder" charge. See also Dawson v. State [1984] 449 So. 2d 800 (Ala. Cr.App.1984).
Therefore, for the reasons shown, this cause is due to be reversed and remanded for a new trial.
REVERSED AND REMANDED.
All the Judges concur.